Title: To George Washington from Brigadier General James Potter, 14 January 1778
From: Potter, James
To: Washington, George



Sir
Graham park [Pa.] Januy 14th 1778

I Recived your favor of the 12th Instant I will do every thing in my Power to put a stop to Carring provision into the City the passes that have been Given I have sent you enclosed a Copey of one of them which has passed Mrs Larrans Sarvant in with Sundrey waggan-Loads if I am not wrong Informed.
I would Inform your Excellency that there is a quenty of Buckskin and Britches in Germentown and the⟨y⟩ send som of the Britches to the City for seal there is a Number Stock an Lomes there, Querey would it

not be Better to move these Lomes to some place of safty where they Might be imployed for us.
the Councal has appointed Col. Lancey to be a Brigadier and to Releve me I hope to see your excellency on mondey nixt, this day Baron de Bose maid his Escap from the City, he has Been unfortunat in falling in to the hands of the enemy he is now Safe and will present these Lines to you. I am your Excely Most obedant Humble Servant

Ja’s Potter

